Case 4:20-cr-00142-SDJ-KPJ Document 24 Filed 06/23/20 Page 1 of 3 PageID #: 76




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

UNITED STATES OF AMERICA                      §
                                              §
v.                                            §          Case No. 4:20CR142
                                              §          Judge Jordan
DANIEL AUSTIN DUNN                            §
                                              §

               GOVERNMENT’S MOTION FOR PROTECTIVE ORDER

        The discovery material in this case contains private personal identification

information of individuals as well as law enforcement sensitive material. As a result, the

government requests that the Court issue a protective order governing the use and

disclosure of the discovery material and that the order contain the following conditions:

        a.      Defense counsel shall maintain the discovery material in accordance with the

terms of this protective order and shall use the discovery material solely and exclusively in

connection with this case (including trial preparation, trial, and, if necessary, appeals or

other related legal proceedings) and for no other purpose;

        b.      Only the following individuals may access and view the discovery material:

(i) defense counsel; (ii) the defendant, for the sole purpose of assisting in the preparation

of their defense and only in the presence and under the direct supervision of defense

counsel; and (iii) such members of defense counsel’s staff, defense expert witnesses, and

consultants as are necessary for the purpose of preparing the defendant’s defenses, and only

while these staff members, expert witnesses, or consultants are operating under the direct

supervision and control of defense counsel;

Motion For Protective Order
Page 1 of 3
Case 4:20-cr-00142-SDJ-KPJ Document 24 Filed 06/23/20 Page 2 of 3 PageID #: 77




        c.      Defense counsel may print, copy, and/or duplicate the discovery material

only if the printed items, copies, and/or duplicates, are kept under the same control as the

original discovery material;

        d.      Defense counsel will keep a copy of this protective order with the discovery

material at all times; and

        e.      If and when the defendant has exhausted trial and appellate rights, including

any claim under 28 U.S. Code § 2255, or upon termination of defense counsel’s

representation of the defendant, defense counsel shall destroy the discovery material and

any printed items, copies or duplication of the discovery material.



                                                   Respectfully submitted,

                                                   STEPHEN J. COX
                                                   UNITED STATES ATTORNEY


                                                   /s/ Anand Varadarajan
                                                   Anand Varadarajan
                                                   Assistant United States Attorney
                                                   Texas State Bar No. 24088576
                                                   101 East Park Boulevard, Suite 500
                                                   Plano, Texas 75074
                                                   972-509-1201
                                                   Fax: 972-509-1209
                                                   Email: anand.varadarajan@usdoj.gov




Motion For Protective Order
Page 2 of 3
Case 4:20-cr-00142-SDJ-KPJ Document 24 Filed 06/23/20 Page 3 of 3 PageID #: 78




                              CERTIFICATE OF CONFERENCE

        This is to certify that the Assistant United States Attorney for the Government,

Anand Varadarajan, and counsel for the defendant, Temani Me’Chelle Adams, have

conferred on this motion, and Ms. Adams opposes it.

                                                  /s/ Anand Varadarajan
                                                  Anand Varadarajan


                                CERTIFICATE OF SERVICE

        I certify a true and correct copy of this motion was served on defense counsel by

electronic filing (CM/ECF) on this 23rd day of June 2020.


                                                  /s/ Anand Varadarajan
                                                  Anand Varadarajan




Motion For Protective Order
Page 3 of 3
